                Case 1:17-cv-07481-WHP Document 228 Filed 10/18/18 Page 1 of 2




                                          Tm Crrv oF NEw Yonr
                                            L,IW DNPI,RTMENT
ZACHARY W. CARTER                             CHURCH STREET
                                              lOO
Corporation Counsel                                                                          Mark W. Muschenheim
                                          NEW YORK, NY 1OOO7                                   Tel: (212)356-2186
                                                                                             Fax (212) 356-2019
                                                                                       MMuschen@Law.NYC.Gov


                                                            October 18,2018

       By ECF and Hand
       Hon. William H. Pauley III
       United States District Court
       Southern District of New York
       500 Pearl Street, Room 1920
       New York, New York

              Re: Paige. et al. v. New York   city Housing Authority. et al. # 17 cv 0748I

       Dear Judge Pauley:

               This office represents defendants the City of New York ("City"), Mayor Bill de Blasio,
       Deputy Mayors Alicia Glen and Herminia Palacio, and Commissioners Mary Travis Bassett and
       Maria Torres-Springer (collectively "City Defendants") in this matter. In accordance with Your
       Honor's October 11, 2018 Scheduling Order (ECF # 227), the City Defendants submit this letter
       brief on whether they should be required to produce documents that the City previously produced
       to the United States in connection with the United States' civil investigation of the New York
                                               1
       City Housing Authority ("NYCHA").

              The documents produced by the City in response to the United States civil investigation
       of NYCHA are not pertinent to the one claim asserted against City Defendants (the Fair Housing
       Act claim). However, the City Defendants are prepared to provide lead related documents that
       post-date September 29,2OI3 (within the four year statute of limitations) that do not contain
       personal identifying information ("PII"). As to documents that relate to lead exposure that
       contain PII, the burden of producing many of these documents is significant since PII would
       have to be redacted.


        t
         While the October 1lft conference before Your Honor was focused on documents that NYCHA
        had produced to the United States, out of an abundance of caution the City Defendants are
        submitting this letter.
        Case 1:17-cv-07481-WHP Document 228 Filed 10/18/18 Page 2 of 2




        In connection with the United States' civil investigation of NYCHA, the City produced
over 40,000 pages of documents to the United States, including emails2 and non-email
documents such as inspection reports. Included in those productions were various documents
relating to blood lead levels of children with NYCHA associated addresses, as well as documents
relatin! to lead paint at NYCHA associated addresses. These documents included emails, spread
sheets of, for initance, all blood lead levels of children associated with a NYCHA address for
certain time periods as well as documents relating to environmental investigations conducted by
DOHMH of NYCHA apartments with children with elevated blood lead levels.

        Some of these documents contain PII or other confidential information (such as names,
addresses with apartment numbers, dates of birth and phone numbers). While a confidentiality
order is in placeln this action (ECF # Lf7),consistent with New York City H_ealth Code sections
11.11 (aXt), 11.1(dxl) and 11.11(dX2) and New York State Public Health Law section 18(6),
the City Defendants are nevertheless precluded from releasing PII unless it is first redacted.3
Redacting this information will be a significant and costly undertaking; specifically, more than
3,000 non-email documents will have to be reviewed for redaction, as well as up to 3,200 emails.
Accordingly, the City Defendants should not be required to produce the lead related documents
containing PII.

        The City also produced many documents that have nothing to do with elevated blood lead
levels or lead.*poruti at NYCHA, such as boiler and elevator related documents maintained by
DOB. Similarly, documents relating to mold and vermin maintained by DOHMH have nothing
to do with lead issues germane to this action. The City Defendants should not be required to'
produce the documenti previously produced to the United States that do not relate to lead issues.

                                                      Respectfully submitted,




                                                      Mark W. Muschenheim
                                                      Assistant Corporation Counsel
cc: Counsel of Record (Via ECF)


  Emails were collected from a total of 38 custodians from the Office of the Mayor and the City's
 2

 Department of Buildings ("DOB") and Department of Health and Mental Hygiene ("DOHMH").
 Baied on the affiliation of the custodian, different search terms were used to collect documents,
 and some of those search terms related to lead exposure (e.g. NYCHA and (paint or lead or
 abat*)) and others did not (e.g. NYCHA and (boiler or heat))'
 3
  In the United States' investigation of NYCHA, the City produced unredacted copies of
 documents containing pII after the issuance of a Court order authorizing the City to do so. In re:
 Civil Investigative Demand 15-78, Doc. # 2, Index # 16 Misc. 112 (S.D.N.Y. March 16'2016).
 Before this order was issued, more than 7,000 non-email documents were redacted, and the City
 Defendants could produce those documents that are lead-related.



                                                  2
